Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 5/5/22 have been fully considered and entered. Claims 1-5 have been amended. Claim 6 is canceled. The specification has been amended. Applicant’s amendment to the specification is found sufficient to overcome the objection set forth in the action dated 3/31/22. Applicant’s amendments are also found sufficient to overcome the 112 2nd paragraph indefinite rejections set forth in the action dated 3/31/22. As such the objection to the specification and 112 2nd paragraph rejections are hereby withdrawn. Claims 1-5 are in condition for allowance. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 5/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending 17/183861 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the double patenting rejection set forth in the action dated 3/31/22 is hereby withdrawn. 

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-5.
	With regard to claim 1, there is no known prior art which teach or suggest the claimed woven textile. Several prior art searches were conducted and none produced any substantial references for which to base a rejection. Claims 2-5 are allowable as they depend either directly or indirectly from claim 1. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789